Citation Nr: 0425757	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-01 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected pes planus.  

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and December 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a current back disorder that 
is either related to service or is caused/aggravated by his 
service-connected bilateral pes planus.  A review of his 
claims file shows that the veteran has had complaints of back 
pain for a number of years with an increase in symptoms in 
the last several years.  The veteran has also been service 
connected for bilateral pes planus since July 1954.

The veteran testified at a Travel Board hearing in May 2004 
that he was receiving physical therapy at a VA facility 
related to his back.  Those records should be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The veteran was also seen at the VA medical center (VAMC) in 
Boston, Massachusetts, in December 2001.  An outpatient entry 
at that time noted that the veteran was being seen by a 
private physician for his primary care.  The veteran should 
be contacted and asked to either provide records from the 
private physician or authorize the RO to obtain the records 
if they are pertinent to his claim.

Finally, the veteran was afforded a VA examination regarding 
his service-connected pes planus in February 2000 and again 
in August 2002.  The veteran's reported symptomatology was 
increased from the 2000 examination and the August 2002 
examiner's findings depicted a more severe disability.  This 
was reflected in the increase of the veteran's disability 
rating to 30 percent by way of the May 2003 rating decision.  
However, the examination reports did not provide findings 
specific to pes planus examinations such as weight bearing 
and non-weight bearing alignment of the Achilles tendon, 
whether the Achilles tendon alignment could be corrected by 
manipulation, whether there was pain on manipulation, the 
degrees of valgus, if any, and whether correctable by 
manipulation and the extent of forefoot and midfoot 
malalignment and whether it is correctable by manipulation.  
See Diagnostic Code 5276, 38 C.F.R. § 4.71a (2003).  As such 
a new examination is required to provide the necessary 
information to allow for a complete assessment of the 
veteran's level of disability.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  
Specifically, the veteran should be 
requested to provide records from 
the private physician identified in 
the December 2001 VA treatment 
report if the records are pertinent 
to his claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.  

2.  The veteran should be afforded a 
VA orthopedic examination to assess 
his claim of service connection for 
a back disorder, to include as 
secondary to the veteran' service-
connected pes planus.  The claims 
file and a copy of this remand 
should be made available to the 
examiner for review prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  For any back 
disorder identified, the examiner is 
requested to provide an opinion: 1) 
as to whether it is at least as 
likely as not that any diagnosed 
back disorder is related to the 
veteran's military service; and 2) 
whether it is at least as likely as 
not that any diagnosed back disorder 
is caused by or aggravated by the 
veteran's service-connected 
bilateral pes planus.  A complete 
rationale for all opinions expressed 
must be provided.  

3.  The veteran should be scheduled 
for a VA examination to determine 
the severity of his service-
connected bilateral pes planus.  The 
claims file and a copy of this 
remand should be made available to 
the examiner for review prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's bilateral pes planus and 
to comment on its severity.  

Specifically, the examiner should 
address whether the veteran has 
symptoms such as marked pronation, 
extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  In that regard, the 
examiner should report findings to 
address weight bearing and non-
weight bearing alignment of the 
Achilles tendon, whether the 
Achilles tendon alignment could be 
corrected by manipulation, whether 
there was pain on manipulation, the 
degrees of valgus, if any, and 
whether correctable by manipulation 
and the extent of forefoot and 
midfoot malalignment and whether it 
is correctable by manipulation.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to this Board for 
appellate review, if in order.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


